Exhibit 10.23

Services Agreement

 

 

This Services Agreement (“Agreement”) is made by and between InsWeb Corporation,
a Delaware Corporation, 11290 Pyrites Way, Suite 200, Gold River, California,
95670-4481 (hereinafter “InsWeb”) and NetQuote Inc, a Colorado corporation, 1860
Blake Street, Suite 900, Denver, Colorado, 80202 (hereinafter “NetQuote”).

 

RECITALS

 

WHEREAS, InsWeb and NetQuote are the owners and developers of their respective
websites where consumers can obtain information for quotes related to a variety
of insurance products; and

 

WHEREAS, InsWeb and NetQuote desire to create a relationship whereby consumers
visiting one party’s website (as further described in Exhibit A attached hereto,
hereinafter “Leads”) may be transferred to the other party’s website (as further
described in Exhibit A, hereinafter “Lead Generation Activities”).

 

NOW, THEREFORE, in consideration of the mutual consideration, promises,
representations, and covenants set forth herein, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.                                       EFFECTIVE DATE/TERM.   This Agreement
shall be effective as of July10, 2007 (“Effective Date”) and shall continue for
a period of one year unless earlier terminated as described herein (the
“Term”).    After the initial Term, the Term will automatically continue unless
and until either party provides the other party with at least ninety (90) days
prior written notice of termination.

 

2.                           COMPANY LOGO AND TRADEMARKS.  Subject to the terms
of this Agreement, each party grants to the other party a non-exclusive,
nontransferable, royalty-free, revocable license to use and display, during the
Term of this Agreement, the name, logo and certain other trademarks and
proprietary identifying marks set forth on Exhibit B attached hereto, whether or
not registered (the “Licensed Marks”), and NetQuote grants to InsWeb such a
license with regard to the Advertising Content (as defined in Exhibit A attached
hereto) solely for the purposes of performing the obligations under this
Agreement, solely in the manner permitted by the other party.  If either party
disapproves of the other party’s use of any Licensed Marks or Advertising
Content, such party will provide written notice describing its disapproval, and
the other party must promptly modify the applicable use in accordance with such
notice.  Each party agrees that it will not contest the ownership nor
misappropriate the Licensed Marks or Advertising Content of the other party, and
will not register any trademark confusingly similar to those of the other party.
Either party, in its sole discretion, may modify the consumer interface of its
website; however, neither party shall modify the Licensed Marks or Advertising
Content of the other party without prior written authorization, and shall cause
the appropriate designations “TM” or “SM” or the registration symbol ®, or with
regard to the or Advertising Content, the © symbol and notice, to be placed
adjacent to the Licensed Marks or Advertising Content if requested by the owner.
 Except as expressly granted in this Agreement, neither party shall have any
rights in the Licensed Marks or Advertising Content of the other party. Under no
circumstances will anything in this Agreement be construed as granting, by
implication, estoppel or otherwise, a license to the intellectual property of
the other party.

 

3.                                       ACCEPTABLE USE/SUSPENSION. InsWeb and
NetQuote reserve the right promptly to remove the other party’s Licensed Marks
and or Advertising Content from its website in the event of a claim by a third
party that any portion of the other party’s Licensed Marks or Advertising
Content: (i) infringes, misappropriates or misuses any intellectual property
right; (ii) libels any person or company; or (iii) presents material that is
fraudulent, obscene or pornographic; or, (iv) violates any law or regulation.

 

4.                                       GENERAL COVENANTS OF THE PARTIES.  Each
of InsWeb and NetQuote covenants that: (a) it owns or has the right to use the
form and content of all its Licensed Marks, free of any claims of infringement,
misappropriation or misuse by third parties; (b) it has reviewed all applicable
State, Federal and insurance-specific laws and regulations governing the
provision of services under this Agreement and agrees that it is currently in
compliance therewith and will continue to comply therewith in the performance of
its obligations under this Agreement; (c) it is duly licensed, authorized and
certified by all applicable governmental regulatory authorities to operate its
business as it is now conducted and, that during the course of this Agreement,
it shall acquire and maintain appropriate licenses, authorizations, and
certifications from all

 

1

--------------------------------------------------------------------------------


 

applicable governmental regulatory authorities required to perform its
obligations hereunder; (d) all representations made on its respective website
regarding its products or services shall be truthful, lawful and not misleading;
and (e) it will use commercially reasonable efforts to maintain the security of
its website and all Lead information and information submitted in any RFQ Forms
(as defined in Section 9.a.), including without limitation as required by
Section 8 hereof.

 

5.                                       INCORPORATED TERMS.  InsWeb and
NetQuote shall abide by the terms set forth in Exhibit A (“Program
Specifications”) incorporated herein in its entirety.

 

6.                                       PRICE AND PAYMENT.   The fees and
charges for the delivery of Leads are set forth in Exhibit A of this Agreement
(“Fees”).  Each party will submit an invoice to the other party for Fees due for
the applicable calendar month within fifteen (15) days following the end of such
month.  Invoices are due and payable within thirty (30) days from the date shown
on the invoice.  Delinquent amounts shall bear interest from the date of
delinquency until paid at an interest rate equal to the lesser of (i) 1.5% per
month (18% per annum); or, (ii) the maximum allowed under applicable law.  The
paying party will be responsible for all taxes, fees, and other charges that may
be assessed against it in relation to the payment to the other party for Fees
incurred hereunder.

7.                                       AUDITS.  Each party, and their
designated auditors, shall be entitled, at their sole expense, to reasonable
access to all relevant records held by the other party as are reasonably
necessary to provide support and documentation to verify billings and payments
under this Agreement. The party requesting the audit shall provide not less than
thirty (30) days prior notice of its intent to conduct an audit. The party being
audited shall supply all assistance commercially reasonably necessary so that
the auditors may complete any such audit.  All audits shall comply with the
provisions of this Agreement with respect to confidential information and shall
be conducted in such a manner that does not unnecessarily interfere with the
party’s ability to perform services under this, or any other agreement.

 

8.                                       CONFIDENTIALITY.

a.               For purposes of this Section 8, the following definitions
apply:

i.                                          “Confidential Information” shall
mean:  (1) information regarding a party’s financial condition, customers and
customer lists, information systems, business operations, plans or strategies,
product information, and marketing and distribution plans, methods, and
techniques; (2) information that is marked “confidential,” “proprietary” or in
like words, or that is summarized in writing as confidential prior to or
promptly after disclosure to the other party;  (3) Nonpublic Personal
Information; and (4) all terms of this Agreement.

ii.                                                   “Consumer Information”
means all information about a consumer, including, without limitation, all
Nonpublic Personal Information (as defined below), contained in a Lead that has
been provided to a party pursuant to the Lead Delivery Program described in
Exhibit A.  Consumer Information is not Confidential Information of either
party.

iii.                                                “Nonpublic Personal
Information” shall be defined with reference to the Gramm-Leach-Bliley Act of
1999, 15 U.S.C. §§ 6801 et seq., and applicable federal and state laws and
regulations implementing the act (hereinafter, “Privacy Laws”).  Nonpublic
Personal Information shall include any information: (1) a consumer provides to a
party or its affiliates to obtain a financial product or service; (2) about a
consumer resulting from any such transaction; (3) otherwise obtained about a
consumer in connection with providing the financial product or service to that
consumer; and (4) any list, description, or other grouping of consumers (and
Publicly Available Information pertaining to them) that is derived using any of
the foregoing information that is not Publicly Available Information.

iv.                                               “Publicly Available
Information” shall be defined with reference to the Privacy Laws and shall mean
any information that a party has a reasonable basis to believe is lawfully made
available to the general public from:  (1) federal, state, or local government
records; (2) widely distributed media; or (3) disclosures to the general public
that are required to be made by federal, state, or local law.

 

2

--------------------------------------------------------------------------------


 

v.                                                  “Security Breach” means any
actual or potential unauthorized or accidental access, use, loss or disclosure
of any Consumer Information or a breach of either party’s security or
information systems that could reasonably be expected to expose any Consumer
Information to such unauthorized or accidental access or use.

b.              Confidential Information.  Each party will hold the other
party’s Confidential Information in confidence and will safeguard it in at least
the same manner as a prudent business person would safeguard his or her own
proprietary information and trade secrets, and each party will use the other’s
Confidential Information solely for purposes of performing under this
Agreement.  A party will not be obligated to protect Confidential Information to
the extent such information: (a) is publicly known other than through a wrongful
act or omission of the receiving party; (b) was available to or already known by
the recipient on a non-confidential basis prior to its disclosure by the other
party; (c) is developed by the recipient independently of any information
acquired from the other party; (d) becomes available to the recipient on a
non-confidential basis from a third party, provided that the recipient has no
reason to know that the third party is or may be bound by a confidentiality
agreement with the disclosing party; or (e) is disclosed pursuant to a court
order or the requirement of any governmental authority (in which case the
recipient will promptly notify the disclosing party of any such order or
requirement, and cooperate, at the disclosing party’s expense, in any effort to
obtain a protective order from the issuing court or governmental authority
limiting disclosure and use of the information).  Each party will, immediately
upon request or the termination of this Agreement, return or destroy (at the
disclosing party’s request) all Confidential Information and all copies and
embodiments thereof.

c.               Consumer Information.

i.                                          Each party will comply with all laws
and regulations with respect to Consumer Information and the collection,
handling, delivery, processing and transmission thereof, including, without
limitation, with respect to confidentiality and security and any consent or
authorization necessary to use such information as contemplated hereby.

ii.                                                   Each party will treat all
Consumer Information in accordance with all Privacy Laws and other applicable
laws, rules, regulations, including, without limitation, (i) as may be
applicable to the use, unauthorized access, confidentiality and security of
Consumer Information, and procedures relating to the foregoing, (ii) all laws
concerning the international transfer of Consumer Information, and (iii) all
laws applicable to email marketing and telemarketing activities (collectively,
“Data Laws”).

iii.                                                Each party will disclose
Consumer Information only to its employees, officers, agents and any third
parties (specifically meaning only insurance carriers or similar parties): (i)
who have a need to know such Consumer Information for the purpose of responding
to the Consumer’s request for insurance quotes and information from such party;
(ii) who are informed of their obligations with respect to such Consumer
Information; (iii) in compliance with all Data Laws; (iv) in properly secured or
encrypted formats; (v) if such parties are contractually bound to treat the
Consumer Information in a manner no less protective than as required of each
party hereunder; and (vi) if such party remains liable for all acts and
omissions of such persons or entities.

iv.                                               Each party will maintain
appropriate physical, technical and organizational measures to protect all
Consumer Information against accidental loss or unauthorized access, use,
disclosure, alteration, or destruction.  Each party acknowledges that the level
of security that is appropriate will depend on the sensitivity of the
information, the risks represented by the processing of the Consumer
Information, the harm that is likely to result from a breach of security,
industry standards, and applicable law, including Data Laws.

v.                                                  Neither party will rent,
sell, resell, disclose, transfer, store, retain or use any Consumer Information
except solely as contemplated hereby in order to process a Consumer’s request
for insurance quotes and information pursuant to an RFQ Form, unless otherwise
expressly authorized by the Consumer, and each party will permanently delete
such Consumer Information from its production database within a reasonable time
following receipt of a request by the consumer.  Prior to such deletion, each
party will correct or update such Consumer Information upon notice from the
other party or the Consumer.  No later than ninety (90) days after the Effective
Date, the parties will implement technology to prevent their respective
newsletters or other marketing material from being distributed to any

 

3

--------------------------------------------------------------------------------


 

consumer whose Consumer Information has been obtained from the other party
pursuant to the Lead Delivery Program.

vi.                                               Each party will notify the
other party immediately in writing of any Security Breach.  Each party will
provide all necessary and reasonable cooperation to the other to comply with any
Data Laws applicable to such Security Breach, including, without limitation, the
notification of all Consumers who may have a right to be informed of the
Security Breach and the investigation and prosecution of such Security Breach.

vii.                                            Each party will provide
reasonable cooperation to the other party and any governmental authorities with
jurisdiction to audit and verify such party’s data security systems and
procedures in order to confirm such party’s compliance with these provisions and
any applicable Data Laws.

d.              Due Diligence Discussions.  Neither party is permitted to
disclose any Confidential Information of the other party (other than the terms
of this Agreement), or any Consumer Information regarding any Leads provided by
the other party pursuant to this Agreement, in connection with any due diligence
request or discussions with any third party, regardless of whether such third
party has executed a confidentiality agreement.

e.               Required Disclosures.  Either party may disclose Consumer
Information or other Confidential Information as required by any applicable law,
regulation, rule, court or administrative order or similar legal requirements. 
In the event of any such required disclosure, the disclosing party will, to the
extent permissible under applicable law, immediately notify the other in advance
of such disclosure and cooperate in any effort to minimize the extent of such
disclosure and maintain the confidentiality of such Consumer Information or
Confidential Information.  If disclosure of such information is required, the
party ordered to comply with such disclosure request shall exercise its best
efforts to obtain an order or other reliable assurances that Consumer
Information and Confidential Information will be treated confidentially by the
proposed recipient thereof.

f.                 Remedies. Notwithstanding the provisions of Section 11.b.
below, each party acknowledges and agrees that due to the unique nature of the
other party’s Confidential Information and Consumer Information, there may be no
adequate remedy at law for any breach of its obligations under this Section 8,
and that any such breach or any unauthorized use or release of any Confidential
Information or Consumer Information may result in irreparable harm to the party
originally providing such Consumer Information to the other party.  Therefore,
upon any such breach or any threat thereof, each party shall be entitled to
appropriate equitable relief, including without limitation injunctive relief
against any breach hereof, in addition to whatever remedies such party might
have at law, and such party shall be entitled to be indemnified by the party
breaching this Section 8 from any loss or harm, including, without limitation,
attorney’s fees, in connection with any breach or enforcement of the breaching
party’s obligations hereunder or the unauthorized use or release of any such
Confidential Information or Consumer Information.

g.              Revisions.  The parties in good faith agree to revisit and amend
this Section 8 from time to time as necessary to comply with changes to relevant
Data Laws and any other relevant changes in the industry generally.

 

4

--------------------------------------------------------------------------------


 

9.                                       MUTUAL OBLIGATIONS

a.               Provision of Leads.  Each party will provide its Leads to the
other party by the means agreed upon by the parties as set forth the Lead
Delivery Program in Exhibit A, and will use commercially reasonable efforts to
provide such Leads immediately upon receipt by such party of a properly
completed online automated insurance quotation request form used by consumers to
request information for the purpose of obtaining comparative insurance quotes
(“RFQ Form”); provided, however, that neither party shall be deemed to be in
breach of this section 9(a) if a delay in delivering Leads is due to scheduled
system maintenance or minor, non-recurring technical issues.  Neither party
guarantees that any minimum quantity of Leads will be provided to the other
party, and the number of Leads provided hereunder will vary depending on
numerous factors, including without limitation the parameters selected by the
other party.  All Leads are non-exclusive, and each party acknowledges and
agrees that data provided by the other party hereunder may be responsive to
search parameters provided by other customers of such party.  Each party
acknowledges that the other party’s other customers may compete with either
party hereto, and may use the Leads to so compete.

b.              Tracking.  Each party will track all Leads generated by the
other party’s Lead Generation Activities, and provide the other party with
access to online statistics available through a password-protected website
reporting system (the “Reporting Site”).   At a minimum, each party will provide
monthly reports as described in Exhibit C.

c.               Multiple Uses of Leads.  Each party expressly acknowledges and
agrees that either party’s Leads may be sold multiple times to such party’s
customers.  Each party will inform the other party of the number of times each
such Lead has been sold or otherwise distributed, and under no circumstances may
any Lead provided by either party hereunder be distributed for contact by the
other party or any third party more than a combined total of eight (8) times
regarding quotes on insurance policies.  All Leads will contain identifiers as
mutually agreed upon by the parties, which the parties initially agree will
include the number of times a Lead was distributed or the remaining number of
times a Lead may be distributed by a party hereunder.

d.              Customer Agreements.  Any sales of  Leads by either party to its
customers will be made solely pursuant to an agreement in which such customer:
(i) agrees not to re-sell the consumer information as provided in the Lead; and
(ii) agrees to maintain the confidentiality of such information and to abide by
all other applicable terms as set forth in each party’s standard agreement with
insurance agents who wish to receive Leads from such party.

e.               Links and Activities. Each party agrees to perform those
services necessary to set-up and maintain the appropriate links to the other
party’s website and in all applicable Lead Generation Activities.

f.                 Additional Obligations.  In performing under this Agreement,
each party will comply with all laws and regulations concerning advertising and
will make no false or misleading representations with regard to the other
party.  Neither party may take any actions, including without limitation using
any content or Licensed Marks of the other party or any insurance companies or
other parties, to imply any endorsement of a party’s website or any other
relationship between the parties hereto or their insurers, other than that of
the parties’ cooperation hereunder.

g.              Website Obligations.  Each party is solely responsible for the
development, operation, and maintenance of its own website and for all
materials, information, data, and images that appear thereon and otherwise in
connection with such party’s Lead Generation Activities, with the exception of
Licensed Marks or Advertising Content to be provided by the other party. For
example, each party will be solely responsible for the following:

 i.                 the technical operation of such party’s website and all
related equipment;

ii.                                                   the accuracy and
appropriateness of materials posted on such party’s website;

iii.                                                ensuring that materials,
information, data and images posted on such party’s website do not violate or
infringe upon the rights of any third party (including, without limitation,

 

5

--------------------------------------------------------------------------------


 

copyrights, trademarks, privacy, or other personal or proprietary rights) and
are not libelous, or defamatory;

iv.                                               ensuring that such party’s
website has a privacy policy describing how such party collects, uses, stores,
and discloses data collected from visitors and that such party’s website
complies with all applicable privacy laws with regard to personal information,
and discloses that certain data may be collected by third parties through links
on such party’s website; an

v.                                                  ensuring that such party’s
website complies with all terms of this Agreement.

h.              Conditions and Limitations.

i.                                          Nether party to this Agreement sells
insurance. If a consumer contacts either party, such party will instruct such
Consumer to contact the applicable insurance agent or insurance company, who is
then responsible for all aspects of the sale of insurance and provision of
services, including premium quotation, application material preparation and
procurement, coverage binding, premium collection, issuance of all policies,
bills, endorsements, renewal notices, privacy notices, non-renewal notices, and
cancellation notices on all Insurance written as a result of activities
hereunder.

ii.                                                   In the course of each
party’s Lead Generation Activities hereunder, each party is prohibited from
knowingly using the intellectual property of a third party, including, but not
limited to, trademarks, service marks, trade names, or copyright protected
materials of any third party, and which intellectual property is neither
owned nor licensed by either party hereunder. By way of example and not
limitation, neither party may use the trademarks or service marks of any
insurance company in Lead Generation Activities without prior written approval
of the applicable insurance company or the insurance company’s duly authorized
agent.

10.                                 LIMITED WARRANTY AND REMEDIES.  InsWeb and
NetQuote warrant that the services provided to the other party hereunder will
conform to their description as set forth in this Agreement.  ALL OTHER
GUARANTEES AND WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, REGARDING THE SERVICES
OR ANY OTHER PERFORMANCE BY EITHER PARTY HEREUNDER ARE HEREBY EXCLUDED.  INSWEB
AND NETQUOTE SPECIFICALLY DISCLAIM THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.  The terms of this Section entitled “Limited
Warranty and Remedies” shall survive the termination of this Agreement.

 

11.                                 LIMITATION OF LIABILITY.

 

OTHER THAN THE INDEMNIFICATION OBLIGATIONS OR ANY CLAIMS RELATED TO BREACH OF
THE CONFIDENTIALITY OBLIGATIONS SET FORTH HEREIN: (i) EITHER PARTY’S MAXIMUM
LIABILITY, SHOULD IT BE FOUND LIABLE TO THE OTHER PARTY FOR BREACH OF CONTRACT
OR FOR ANY AND ALL CLAIMS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ITS
PERFORMANCE HEREUNDER, SHALL NOT EXCEED THE TOTAL AMOUNT PAYABLE BY THAT PARTY
FOR SERVICES PROVIDED HEREUNDER DURING THE SIXTY (60) DAYS PRECEDING SUCH CLAIM;
AND (ii) IN NO EVENT SHALL A PARTY BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL
DAMAGES.

 

 

12.                                 INDEMNIFICATION.

 

a.               InsWeb will indemnify and hold NetQuote and its officers,
directors, employees, successors and permitted assigns, harmless from and
against any Losses (as defined below) arising out of, relating to or

 

6

--------------------------------------------------------------------------------


 

incurred as a result of (i) any failure by InsWeb to perform its obligations
under this Agreement, (ii) the breach or inaccuracy of a representation or
warranty made by InsWeb under this Agreement, (iii) any failure on its part to
comply with applicable law and (iv) the negligence or willful misconduct of
InsWeb in the performance of its obligations under this Agreement, and (v) the
infringement or misappropriation of any patent, copyright, trademark, trade
secret, or other proprietary right of any third party in the performance of its
obligations under this Agreement.  For purposes of this Agreement, “Losses”
means all out-of-pocket costs, fees, losses, damages, claims and expenses,
including outside attorneys’ fees, disbursements and court costs, incurred by a
party.

 

b.              NetQuote will indemnify and hold InsWeb, and any of its
subsidiaries, and their respective officers, directors, employees, successors
and permitted assigns, harmless from and against any Losses arising out of,
relating to or incurred as a result of (i) any failure by NetQuote to perform
its obligations under this Agreement, (ii) the breach or inaccuracy of a
representation or warranty made by NetQuote under this Agreement, (iii) any
failure on its part to comply with applicable law; (iv) the negligence or
willful misconduct of NetQuote in the performance of its obligations under this
Agreement and (v) the infringement or misappropriation of any patent, copyright,
trademark, trade secret, or other proprietary right of any third party in the
performance of its obligations under this Agreement.

 

13.                                 TERMINATION OF EXISTING AGREEMENTS. As of
the Effective Date of this Agreement, the parties expressly terminate the
following agreements:

 

a.               InsWeb Services Agreement, dated as of September 29, 2006

b.              Letter Agreement re: Reverse Lead Flow, dated as of November 14,
2006

c.               Linking Agreement (and all amendments), effective as of April
26, 2004

d.              InsWeb Advertising Opportunity Agreement, dated March 4, 2004

 

14.                                 TERMINATION OF THIS AGREEMENT.

 

a.               Termination.  Notwithstanding any other provision of this
Agreement, either party may terminate this Agreement upon written notice to the
other party in the event of a material breach hereof by the other party which
has not been cured within thirty (30) days after such party’s receipt of written
notice describing such breach.  This Agreement will automatically terminate upon
any change in control of either party, unless otherwise agreed by the other
party in writing prior to the completion of such change in control.

b.              Effect of Termination.

i.                                          On any termination of this
Agreement, (a) all rights and obligations of the parties shall cease immediately
other than those which are described below as surviving termination (provided
that any termination shall not alleviate or affect any liabilities or amounts
owed that may have arisen or been incurred prior to such termination), and (b)
each party will immediately cease all use of the Confidential Information (as
defined in Section 8) of the other party, and will either return or destroy such
Confidential Information, as instructed by the other party.

ii.                                                   InsWeb shall: (a)
immediately cease use of NetQuote’s Licensed Marks, any Advertising Content
provided to InsWeb, and all copies thereof, all of which at NetQuote’s option,
shall either be promptly: (i) returned to NetQuote; or (ii) destroyed by InsWeb;
and (b) promptly remove all links to NetQuote’s website and cease all Lead
Generation Activities involving NetQuote or the NetQuote website.

iii.                                                NetQuote shall: (a)
immediately cease use of InsWeb’s Licensed Marks and all copies thereof, all of
which at InsWeb’s option, shall either be promptly: (i) returned to InsWeb; or
(ii) destroyed by NetQuote; and (b) promptly remove all links to InsWeb’s
website and cease all Lead Generation Activities involving InsWeb or the InsWeb
website.

 

7

--------------------------------------------------------------------------------

 


 

iv.                                               Sections 6, 7, 8, 10, 11, 12,
14 and 15 will survive any termination of this Agreement, and continue in full
force and effect.

 

 

15.                                 MISCELLANEOUS.   This Agreement constitutes
the entire understanding between the parties relating to the subject matter
hereof and supersedes all prior agreements, proposals or understandings between
the parties regarding such subject matter.  Further, each party shall comply
with all applicable federal, state and local laws and regulations in the
performance of its obligations under this Agreement.  The recitals above are
true and correct and are part of this Agreement.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
excluding those relating to conflict of laws. Any lawsuit or action brought by
the parties hereto shall be filed and adjudicated in Wilmington, Delaware, and
the prevailing party shall be entitled to reasonable attorneys’ fees, expert
witness fees and costs of suit, as well as all such fees associated with
enforcing any judgment pursuant hereto.  This Agreement and the rights and
obligations set forth herein may not be assigned, in whole or part, by either
party without the prior written consent of the other party.  This Agreement may
be amended only by a writing executed by duly authorized officers of both
parties.  The failure of either party to enforce any provision hereof shall not
be construed as a waiver of such provision.  All notices given hereunder shall
be in writing and shall be sent by personal delivery, overnight courier service,
or by certified or registered mail, return receipt requested, to the address
given by the other party on the first page of this Agreement, or as the parties
may designate in writing from time to time and shall be deem given when
deposited with the U. S. Postal Service or courier service if mailed, or when
delivered if by personal delivery.    This Agreement may be executed by
facsimile and in counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

 

 


IN WITNESS WHEREOF, INSWEB CORPORATION AND NETQUOTE, INC. HAVE CAUSED THIS
AGREEMENT TO BE SIGNED BY THEIR DULY AUTHORIZED OFFICERS AS OF THE DATE WRITTEN
BELOW.

 


INSWEB CORPORATION


 


NETQUOTE, INC.


 


 


 

By:

/S/ Kiran Rasaretnam

 

By:

/S/ Craig Shine

 

 

 

 

 

Name:

Kiran Rasaretnam

 

Name:

Craig Shine

 

 

 

 

 

Title:

CFO

 

Title:

VP and Treasurer

 

 

 

 

 

Date:

July 10th, 2007

 

Date:

July 10, 2007

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A — Program Specifications

 

The Agreement encompasses two separate programs: 1) Lead Delivery Program —
through which InsWeb and NetQuote will collect relevant profile and contact
information from consumers and may deliver the Lead to the other party;  and 2)
Pay Per Click Program — through which NetQuote will have the option to bid for
placement as an advertiser on certain pages of the InsWeb site and receive
Clickthroughs.

 

I.                                         Lead Delivery Program

1.1           InsWeb and NetQuote will collect the name, phone number, email
address and certain insurance profile information from consumers visiting their
respective websites for automobile and homeowners insurance products (“Leads”).
With the objective of expanding distribution of the Lead beyond their respective
networks of agents and insurance providers, InsWeb and NetQuote also may deliver
the Lead to the other party if: (i) the Lead meets filtering criteria specified
by the receiving company; and (ii) the Lead has not been distributed more than
eight times (the “Distribution Cap”). Nothing in this Agreement shall be
construed to require either party to deliver a given quantity of Leads;
provided, however, that it is the intent of the parties to deliver the Lead in
each case where the party’s sales of the Lead to its own customers have not
reached the Distribution Cap, unless the delivery of the Lead would conflict
with a party’s contractual obligations to its direct customers.

1.2           Leads delivered by InsWeb to NetQuote will conform to the
following technical specifications:

1.2.1        in the InsWeb-specified format (based on ACCORD XML 1.0.0 standard
layout).

1.2.2        via a secure HTTPS transmission.

1.2.3        one Lead per transmission.

1.2.4                        NetQuote has elected to receive Leads encrypted via
a secure HTTPS transmission. Each Lead will be sent to a fixed destination via
HTTPS, to be provided by NetQuote in advance of the scheduled release date.

1.3           Leads delivered by NetQuote to InsWeb will conform to the
following technical specifications:

1.3.1        in the InsWeb-specified XML format.

1.3.2        via a secure HTTPS transmission

1.3.3        one Lead per transmission

1.3.4                        InsWeb has elected to receive Leads encrypted via a
secure HTTPS transmission. Each Lead will be sent to a fixed destination via
HTTPS, to be provided by InsWeb in advance of the scheduled release date.

1.3.5                        With regard to all automobile and homeowners Leads
provided to InsWeb by NetQuote, NetQuote will engage in “ping & post” activities
with InsWeb, such that NetQuote will provide certain insurance Lead data to
InsWeb for review (including the information described in Section 1.4 below). 
At the implementation currently scheduled for August 2007,  InsWeb will
implement technology such that the “ping” will identify whether InsWeb’s
potential distribution of the Lead will result in Billed Revenue, viewed as of
the point of sale, of at least [CONFIDENTIAL TREATMENT REQUESTED].  If InsWeb is
able to distribute the Lead for at least [CONFIDENTIAL TREATMENT REQUESTED] in
Billed Revenue, the Lead will “post” (i.e. be considered accepted Lead data for
distribution via InsWeb’s distribution engine.)  If InsWeb is unable to sell the
Lead for at least [CONFIDENTIAL TREATMENT REQUESTED] in Billed revenue, it will
return the results of the “ping” to NetQuote.

1.4           Leads delivered by NetQuote or InsWeb will identify each insurance
company or insurance provider that received the Lead, the name of the insurance
company represented by a Captive Agent that received the Lead, and the license
number of each Independent Agent that received the Lead.  The information
described in this paragraph 1.4 is Confidential Information and the company
receiving the Lead will use the information for the sole purpose of suppressing

 

9

--------------------------------------------------------------------------------


 

distribution of the Lead to the same insurance company, any agent of the Captive
Agent company, or the same independent agent.

                1.5           NetQuote will pay InsWeb [CONFIDENTIAL TREATMENT
REQUESTED] of the “Billed Revenue” derived from Leads it received during the
previous calendar month pursuant to the terms of the Lead Delivery program
described in this Section I of Exhibit A. Conversely, InsWeb will pay NetQuote
[CONFIDENTIAL TREATMENT REQUESTED] of the “Billed Revenue” derived from Leads it
received during the previous calendar month pursuant to the terms of the Lead
Delivery program described in this Section I of Exhibit A. Payments by either
party are due within thirty (30) days from the date of invoice. For the purpose
of this Agreement, Billed Revenue shall refer to the amount to be paid by
agents, insurance companies or other providers to whom the Lead was distributed
after taking into account discounts from a list price.  Additionally, Billed
Revenue will be reduced by the amount of any credits given for Leads determined
to be duplicates or non bona fide according to criteria established by mutual
agreement of the parties from time to time.

 

 

II.                                     Pay Per Click Program

2.1           Subject to the bidding procedure described in paragraph 2.4 below,
NetQuote will have the option to bid for placement of its name, logo, title,
description and URL (the “Advertising Content”) as a Pay Per Click advertiser on
certain pages within the InsWeb website.  NetQuote acknowledges that its
placement on these pages within the InsWeb site shall be on a non-exclusive
basis and that InsWeb shall have the right to provide featured, premier or
specialized placements to other companies. InsWeb reserves the right, in its
sole discretion, to modify the InsWeb website, including the consumer interface,
from time to time by providing prior written notice to NetQuote.

2.2           When a consumer clicks on NetQuote’s URL link within the
Advertising Content, he/she will be transferred to a web page designated by
NetQuote (each a “Clickthrough”). NetQuote shall be solely responsible for all
costs relating to the development, hosting and maintenance of the web page or
site to which a consumer is transferred.

2.3           NetQuote shall be responsible for providing InsWeb with the
Advertising Content for display on the InsWeb site.   InsWeb will not alter or
modify the Advertising Content without the prior consent of Company.

2.4           [CONFIDENTIAL TREATMENT REQUESTED].

2.5           NetQuote will pay InsWeb for Clickthroughs identified by InsWeb as
being generated from NetQuote’s Advertising Content.

2.6           InsWeb will track and report data associated with each NetQuote
advertising placement. This data will be available to NetQuote through an online
reporting system. InsWeb and NetQuote will work in good faith to resolve any
discrepancies in the reporting or tracking of Clickthroughs.

                2.7            InsWeb shall be permitted to redesign any or all
of the pay per click programs for health insurance, small business insurance and
renters insurance at any time by providing NetQuote with at least thirty (30)
days prior notice of the redesign.  Until InsWeb implements a redesign of theses
programs, however, InsWeb will continue to provide NetQuote with the opportunity
to participate in  these programs  on the terms existing between the parties as
of the Effective Date.

 

                2.8           InsWeb will promptly inform NetQuote of any 
redesign of InsWeb’s life insurance offering and the potential opportunity for
NetQuote to participate in the redesigned offering.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

LICENSED MARKS

 

NETQUOTE LICENSED MARKS:

[INSERT]

 

INSWEB LICENSED MARKS:

[INSERT]

 

11

--------------------------------------------------------------------------------

 


 

Exhibit C

 

 

State

 

Type

 

InsWeb
Distribution

 

NQ
Distribution

 

Leads

 

NQ Revenue

 

InsWeb Share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Preferred

 

0

 

8

 

45

 

CONFIDENTIAL TREATMENT REQUESTED

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Preferred

 

0

 

7

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Specialty Poor Credit

 

0

 

6

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Specialty Poor Credit

 

0

 

5

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Other Specialty

 

0

 

4

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Other Specialty

 

0

 

3

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Preferred

 

1

 

6

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Preferred

 

1

 

5

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Specialty Poor Credit

 

1

 

4

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Specialty Poor Credit

 

1

 

3

 

15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Other Specialty

 

1

 

4

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Other Specialty

 

1

 

3

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Preferred

 

2

 

4

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Preferred

 

2

 

3

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Specialty Poor Credit

 

2

 

4

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Specialty Poor Credit

 

2

 

3

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Other Specialty

 

2

 

2

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Other Specialty

 

2

 

2

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Preferred

 

0

 

8

 

125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Preferred

 

0

 

7

 

115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Specialty Poor Credit

 

0

 

6

 

105

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Specialty Poor Credit

 

0

 

5

 

95

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Other Specialty

 

0

 

4

 

85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Other Specialty

 

0

 

3

 

75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Preferred

 

1

 

6

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Preferred

 

1

 

5

 

90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Specialty Poor Credit

 

1

 

4

 

80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Specialty Poor Credit

 

1

 

3

 

70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Other Specialty

 

1

 

4

 

60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Other Specialty

 

1

 

3

 

50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Preferred

 

2

 

4

 

75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Preferred

 

2

 

3

 

70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Specialty Poor Credit

 

2

 

4

 

65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Specialty Poor Credit

 

2

 

3

 

60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Other Specialty

 

2

 

2

 

55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA

 

Other Specialty

 

2

 

2

 

50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sub-

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

4.74

 

1,770

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credits

 

 

 

 

 

 

 

 

 

 

 

 

 

Net

 

 

 

 

 

 

2

 

(10

)

 

 

 

 

 

13

--------------------------------------------------------------------------------